DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed on 2/18/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Response to Amendment
The amendment to the claims received on 2/18/2021 has been entered.
The amendment of claims 1-3, 5-14 are 16-20 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
     Claims 1, 18 and 19 recite the limitation “if the first operation apparatus is provided at the predetermined distance or more away from the position indicated by the position information, set the first operation apparatus as the operation apparatus to more away from the position indicated by the positional information, search for among the plurality of operation apparatuses, a second operation apparatus that is provided at a position indicated by the positional information as the operation apparatus to perform the process requested by the user".  It is not clear when the first operation apparatus is provided at more away from the position indicated by the position information, the first operation apparatus or the second operation apparatus is being set to perform the processing requests by the user.  For prior art considerations, examiner treats claim 1 that when the first operation apparatus is provided at more away from the position indicated by the position information, the second operation apparatus is being set to perform the processing requests by the user.
Claims 2-17 and 20 are rejected as being dependent upon a rejected base claims 1, 18 and 19 respectively.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Seishu’082 (JP 2005-038082), and further in view of Ichikawa’370 (US 2015/0156370).
     With respect to claim 1, Seishu’082 teaches an information processing apparatus (Fig.1, item 100) comprising: 
     a processor (Fig.2, item 30) programmed to:
     select an operation apparatus [regarding to the printer 200 shown in Fig.1] from a plurality of operation apparatuses, the operation apparatus being a first operation that is configured to perform a process requested by a user [when a printer’s failure notification is being received in the printer management server, the printer management server (Fig.1, item 100) obtains the position information associated with the maintenance worker (abstract) and the worker selects a maintenance worker from among the plurality of maintenance workers to fix the printer having errors (paragraph 17)].
     obtain position information regarding a worker who maintains the first operation apparatus [when a printer’s failure notification is being received in the printer management server, the printer management server (Fig.1, item 100) obtains the position information associated with the maintenance worker (abstract) and the worker selects a maintenance worker from among the plurality of maintenance workers to fix the printer having errors (paragraph 17)]; and
     Seishu’082 does not teaches determine whether the first operation is provided at a position that is a predetermine distance or more away from a positon indicated by the positional information; if the first operation apparatus is provided at the predetermined distance or more away from the position indicated by the position information, set the 
     Ichikawa’370 teaches determine whether the first operation is provided at a position that is a predetermine distance or more away from a positon indicated by the positional information [as shown in Fig.3A, the MFPs existing within a predetermined distance away from the client terminal are being searched (paragraph 48)].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Seishu’082 according to the teaching of Ichikawa’370 to search for the printers which have sent the failure notification and within a predetermined distance away from the maintenance worker because this will allow the maintenance worker to be assigned to fix the failure printer more effectively.
     The combination of Seishu’082 and Ichikawa’370 does not teach if the first operation apparatus is provided at the predetermined distance or more away from the position indicated by the position information, set the first operation as the operation apparatus to perform the process request by the user; and if the first operation apparatus is not provided at the predetermined distance or more away from the position indicated by the positional information, search for among the plurality of operation apparatuses, a 
     Since Seishu’082 has suggested that the expected arrival time of the maintenance worker is one of the conditions to select a maintenance worker to fix the error printer (paragraph 17), and Ichikawa’370 teaches that the MFPs existing within a predetermined distance away from the client terminal are being searched (paragraph 48) and the MFP which is being more closest to the client terminal is being selected to perform printing (Fig.5C), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to obtain the position information of the maintenance workers and the positon information of the printers which have transmitted the error notification and then search for a first printer existing within a predetermined distance away from a maintenance worker to assign the maintenance worker to fix the first printer (if the first operation apparatus is provided at the predetermined distance or more away from the position indicated by the position information, set the first operation as the operation apparatus to perform the process request by the user) and to search for a second printer existing within a predetermined distance away from a maintenance worker to assign the maintenance worker to fix the second printer when the first is not existing within a predetermined distance away from the maintenance worker (if the first operation apparatus is not provided at the predetermined distance or more away from the position indicated by the positional information, search for among the plurality of operation apparatuses, a second operation apparatus that is provided at a position indicated by the positional information as the operation apparatus to perform the process requested by the user) 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Seishu’082 and Ichikawa’370 to obtain the position information of the maintenance workers and the positon information of the printers which have transmitted the error notification and then search for a first printer existing within a predetermined distance away from a maintenance worker to assign the maintenance worker to fix the first printer (if the first operation apparatus is provided at the predetermined distance or more away from the position indicated by the position information, set the first operation as the operation apparatus to perform the process request by the user) and to search for a second printer existing within a predetermined distance away from a maintenance worker to assign the maintenance worker to fix the second printer when the first is not existing within a predetermined distance away from the maintenance worker (if the first operation apparatus is not provided at the predetermined distance or more away from the position indicated by the positional information, search for among the plurality of operation apparatuses, a second operation apparatus that is provided at a position indicated by the positional information as the operation apparatus to perform the process requested by the user) because this will allow the maintenance workers to be assigned to fix the failure printers more effectively.
     With respect to claim 2, which further limits claim 1, Seishu’082 does not teach wherein, if a plurality of the operation apparatuses are provided at positions the predetermined distance or more away from the position indicated by the positional 
     Ichikawa’370 teaches wherein, if a plurality of the operation apparatuses are provided at positions the predetermined distance or more away from the position indicated by the positional information, the processor is program to search an operation apparatus from among the plurality of operation apparatuses that meets with a predetermined search condition [as shown in Fig.3A, the MFPs existing within a predetermined distance away from the client terminal are being searched (paragraph 48)].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Seishu’082 according to the teaching of Ichikawa’370 to search for the printers which have sent the failure notification and within a predetermined distance away from the maintenance worker because this will allow the maintenance worker to be assigned to fix the failure printer more effectively.
     With respect to claim 3, which further limits claim 2, Seishu’082 does not teach - 50 -wherein the processor is programed to set as the predetermined search condition a condition that, among the plurality of operation apparatuses, an operation apparatus closest to a user terminal used by the user to request the process.
     Ichikawa’370 teaches wherein the processor is programed to set as the predetermined search condition a condition that, among the plurality of operation apparatuses, an operation apparatus closest to a user terminal used by the user to 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Seishu’082 according to the teaching of Ichikawa’370 to search for the printers which have sent the failure notification and within a predetermined distance away from the maintenance worker because this will allow the maintenance worker to be assigned to fix the failure printer more effectively.
     With respect to claim 4 which further limits claim 3, Seishu’082 does not teach wherein distances between the user terminal and the plurality of operation apparatuses are indicated by distances along passages through which the user moves from the user terminal to the operation apparatuses.  
     Ichikawa’370 teaches wherein distances between the user terminal and the plurality of operation apparatuses are indicated by distances along passages through which the user moves from the user terminal to the operation apparatuses (paragraph 48).  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Seishu’082 according to the teaching of Ichikawa’370 to search for the printers which have sent the failure notification and within a predetermined distance away from the maintenance worker because this will allow the maintenance worker to be assigned to fix the failure printer more effectively.
     With respect to claim 5, which further limits claim 2, Seishu’082 does not teach wherein the processor is programmed to set as the predetermined search condition a 
     Ichikawa’370 teaches wherein the processor is programmed to set as the predetermined search condition a condition that, among the plurality of operation apparatuses, an operation apparatus having a property required to achieve the process requested by the - 51 –user [the predetermined search condition is considered as the distance (paragraph 48)].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Seishu’082 according to the teaching of Ichikawa’370 to search for the printers which have sent the failure notification and within a predetermined distance away from the maintenance worker because this will allow the maintenance worker to be assigned to fix the failure printer more effectively.
     With respect to claim 6, which further limits claim 3, Seishu’082 does not teach wherein the processor is programmed to set as the predetermined search condition a condition that, among the plurality of operation apparatuses, an operation apparatus having a property required to achieve the process requested by the - 51 –user.  
     Ichikawa’370 teaches wherein the processor is programmed to set as the predetermined search condition a condition that, among the plurality of operation apparatuses, an operation apparatus having a property required to achieve the process requested by the - 51 –user [the predetermined search condition is considered as the distance (paragraph 48)].

     With respect to claim 7, which further limits claim 4, Seishu’082 does not teach wherein the processor is programmed to set as the predetermined search condition a condition that, among the plurality of operation apparatuses, an operation apparatus having a property required to achieve the process requested by the user.
     Ichikawa’370 teaches wherein the processor is programmed to set as the predetermined search condition a condition that, among the plurality of operation apparatuses, an operation apparatus having a property required to achieve the process requested by the user [the predetermined search condition is considered as the distance (paragraph 48)].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Seishu’082 according to the teaching of Ichikawa’370 to search for the printers which have sent the failure notification and within a predetermined distance away from the maintenance worker because this will allow the maintenance worker to be assigned to fix the failure printer more effectively.
claim 8, which further limits claim 1, Seishu’082 does not teach wherein in the processor is programmed to obtain the positional information within a limited period.
     Ichikawa’370 teaches wherein in the processor is programmed to obtain the positional information within a limited period [regarding to the current location of the client terminal (Fig.3A, step S302)].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Seishu’082 according to the teaching of Ichikawa’370 to search for the printers which have sent the failure notification and within a predetermined distance away from the maintenance worker because this will allow the maintenance worker to be assigned to fix the failure printer more effectively.
     With respect to claim 9, which further limits claim 2, Seishu’082 does not teach wherein in the processor is programmed to obtain the positional information within a limited period.
     Ichikawa’370 teaches wherein in the processor is programmed to obtain the positional information within a limited period [regarding to the current location of the client terminal (Fig.3A, step S302)].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Seishu’082 according to the teaching of Ichikawa’370 to search for the printers which have sent the failure notification and within a predetermined distance away from the maintenance 
     With respect to claim 10, which further limits claim 3, Seishu’082 does not teach wherein in the processor is programmed to obtain the positional information within a limited period.
     Ichikawa’370 teaches wherein in the processor is programmed to obtain the positional information within a limited period [regarding to the current location of the client terminal (Fig.3A, step S302)].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Seishu’082 according to the teaching of Ichikawa’370 to search for the printers which have sent the failure notification and within a predetermined distance away from the maintenance worker because this will allow the maintenance worker to be assigned to fix the failure printer more effectively.
     With respect to claim 11, which further limits claim 4, Seishu’082 does not teach wherein in the processor is programmed to obtain the positional information within a limited period.
     Ichikawa’370 teaches wherein in the processor is programmed to obtain the positional information within a limited period [regarding to the current location of the client terminal (Fig.3A, step S302)].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Seishu’082 according to the teaching of Ichikawa’370 to search for the printers which have sent the 
     With respect to claim 12, which further limits claim 5, Seishu’082 does not teach wherein in the processor is programmed to obtain the positional information within a limited period.
     Ichikawa’370 teaches wherein in the processor is programmed to obtain the positional information within a limited period [regarding to the current location of the client terminal (Fig.3A, step S302)].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Seishu’082 according to the teaching of Ichikawa’370 to search for the printers which have sent the failure notification and within a predetermined distance away from the maintenance worker because this will allow the maintenance worker to be assigned to fix the failure printer more effectively.
     With respect to claim 13, which further limits claim 8, the combination of Seishu’082 and Ichikawa’370 does not teaches wherein the processor programmed to obtain the positional information in a period that starts at a time point a first period before a scheduled start time of maintenance for each of the operation apparatuses and that ends at a time point a second period after a scheduled end time of maintenance.
      Examiner takes official notice that it was well known in the art before the effective filing date of the claimed invention to obtain the positional information of a maintenance worker in a period of time that before a scheduled start time of maintenance for each 
      Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Seishu’082 and Ichikawa’370 to obtain the positional information of a maintenance worker in a period of time that before a scheduled start time of maintenance for each printer and a time point of maintenance for each printer has finished in order to determine the availability of the maintenance workers (wherein the processor programmed to obtain the positional information in a period that starts at a time point a first period before a scheduled start time of maintenance for each of the operation apparatuses and that ends at a time point a second period after a scheduled end time of maintenance) because this will allow the maintenance workers to be assigned to the printers more effectively.
      With respect to claim 16, which further limits claim 1, the combination of Seishu’082 and Ichikawa’370 does not teach wherein, if positional information regarding a plurality of workers is obtained, the processor is programmed to search for an operation apparatus provided at a position the predetermined distance or more away from any of the plurality of workers located at positions indicated by the positional information.  

     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to modify the combination of Seishu’082 and Ichikawa’370 to pair a printer which is needed to be fixed with a 
      With respect to claim 17, which further limits claim 1, the combination of Seishu’082 and Ichikawa’370 does not teach - 54 -wherein, if maintenance of each of the operation apparatuses is finished before a scheduled maintenance period for the operation apparatus ends, the search unit searches for one of the plurality of operation apparatuses regardless of the predetermined distance.  
      Since Seishu’082 has suggested to select a maintenance worker from among the plurality of maintenance workers to fix the printer having a problem (paragraph 17), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to reassign the maintenance worker to another searched printer which has reported having problem regardless of the predetermined distance of the said another searched printer after the said maintenance worker has completed the maintenance with current printers (wherein, if maintenance of each of the operation apparatuses is finished before a scheduled maintenance period 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Seishu’082 and Ichikawa’370 to reassign the maintenance worker to another searched printer which has reported having problem regardless of the predetermined distance of the said another searched printer after the said maintenance worker has completed the maintenance with current printers (wherein, if maintenance of each of the operation apparatuses is finished before a scheduled maintenance period for the operation apparatus ends, the search unit searches for one of the plurality of operation apparatuses regardless of the predetermined distance) because this will  allow the maintenance worker to be assigned more effectively.
     With respect to claim 18, it is a claim regarding to a non-transitory computer-readable storage medium storing thereon a computer program.  Claim 18 claims how the information processing apparatus of claim 1 execute to search position information.  Claim 18 is obvious in view of Seishu’082 and Ichikawa’370 because the claimed combination operates at the same manner as described in the rejected claims 1-3. In addition, the reference discloses a process, the process would be implemented by a processor that requires a non-transitory computer readable medium, e.g., a RAM, to function, thus, the medium is inherently present
     With respect to claim 19, Seishu’082 teaches an information processing system (Fig.1) comprising:

     an operation apparatus (Fig.1, item 200) including a second processor (Fig.9, item 50), wherein
     the first processor (Fig.2, item 30) of the information processing apparatus (Fig.1, item 100)  is programmed to: a processor (Fig.2, item 30) programmed to:
     select an operation apparatus [regarding to the printer 200 shown in Fig.1] from a plurality of operation apparatuses, the operation apparatus being a first operation that is configured to perform a process requested by a user [when a printer’s failure notification is being received in the printer management server, the printer management server (Fig.1, item 100) obtains the position information associated with the maintenance worker (abstract) and the worker selects a maintenance worker from among the plurality of maintenance workers to fix the printer having errors(paragraph 17)].
     obtain position information regarding a worker who maintains the first operation apparatus [when a printer’s failure notification is being received in the printer management server, the printer management server (Fig.1, item 100) obtains the position information associated with the maintenance worker (abstract) and the worker selects a maintenance worker from among the plurality of maintenance workers to fix the printer having errors (paragraph 17)]; and
     the second processor (Fig.9, item 50) of the operation apparatus (Fig.1, item 200) is programmed to receive the process required by the user from the information processing apparatus and perform control such that received process is performed [the device receives the notification information from the management server after the user 
     Seishu’082 does not teaches determine whether the first operation is provided at a position that is a predetermine distance or more away from a positon indicated by the positional information; if the first operation apparatus is provided at the predetermined distance or more away from the position indicated by the position information, set the first operation as the operation apparatus to perform the process request by the user; and if the first operation apparatus is not provided at the predetermined distance or more away from the position indicated by the positional information, search for among the plurality of operation apparatuses, a second operation apparatus that is provided at a position indicated by the positional information as the operation apparatus to perform the process requested by the user.
     Ichikawa’370 teaches determine whether the first operation is provided at a position that is a predetermine distance or more away from a positon indicated by the positional information [as shown in Fig.3A, the MFPs existing within a predetermined distance away from the client terminal are being searched (paragraph 48)], the second processor of the operation apparatus is programmed to receive the process requested by the user from the information processing apparatus and perform control such that the received process is perform.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Seishu’082 according to the teaching of Ichikawa’370 to search for the printers which have sent the failure notification and within a predetermined distance away from the maintenance 
     The combination of Seishu’082 and Ichikawa’370 does not teach if the first operation apparatus is provided at the predetermined distance or more away from the position indicated by the position information, set the first operation as the operation apparatus to perform the process request by the user; and if the first operation apparatus is not provided at the predetermined distance or more away from the position indicated by the positional information, search for among the plurality of operation apparatuses, a second operation apparatus that is provided at a position indicated by the positional information as the operation apparatus to perform the process requested by the user.
     Since Seishu’082 has suggested that the expected arrival time of the maintenance worker is one of the conditions to select a maintenance worker to fix the error printer (paragraph 17), and Ichikawa’370 teaches that the MFPs existing within a predetermined distance away from the client terminal are being searched (paragraph 48) and the MFP which is being more closest to the client terminal is being selected to perform printing (Fig.5C), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to obtain the position information of the maintenance workers and the positon information of the printers which have transmitted the error notification and then search for a first printer existing within a predetermined distance away from a maintenance worker to assign the maintenance worker to fix the first printer (if the first operation apparatus is provided at the predetermined distance or more away from the position indicated by the position information, set the first operation as the operation apparatus to perform the 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Seishu’082 and Ichikawa’370 to obtain the position information of the maintenance workers and the positon information of the printers which have transmitted the error notification and then search for a first printer existing within a predetermined distance away from a maintenance worker to assign the maintenance worker to fix the first printer (if the first operation apparatus is provided at the predetermined distance or more away from the position indicated by the position information, set the first operation as the operation apparatus to perform the process request by the user) and to search for a second printer existing within a predetermined distance away from a maintenance worker to assign the maintenance worker to fix the second printer when the first is not existing within a predetermined distance away from the maintenance worker (if the first operation apparatus is not provided at the predetermined distance or more away from .
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Seishu’082 (JP 2005-038082), Ichikawa’370 (US 2015/0156370) and further in view of Shiimori’491 (US 2010/0238491).
     With respect to claim 14, which further limits claim 1, the combination of Seishu’082 and Ichikawa’370 does not teach wherein the processor is programmed to obtain the positional information a plurality of times, and wherein, if a track of the positional information obtained in time series is a - 53 -particular track, the processor is programmed to provide an operation apparatus at a position less than the predetermined distance away from positions indicated by the positional information obtained in search targets as one of candidate operation apparatuses to perform the process requested by the user.  
     Shiimori’491 teaches wherein the processor is programmed to obtain the positional information a plurality of times [as shown in Fig.7A, the user is travel along the path L1 (paragraphs 69 and paragraph 70). Therefore, the position information of the user is considered being obtained for a plurality of time as long as the user is moving along the path L1.], and wherein, if a track of the positional information obtained in time series is a - 53 -particular track, the processor is programmed to provide an operation apparatus at a position less than the predetermined distance away from positions indicated by the positional information obtained in search targets as one of candidate operation 
      Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Seishu’082 and Ichikawa’370 according to the teaching of Shiimori’491 to use the position of the maintenance workers and the position of a printer which is needed to be fixed to determine which maintenance worker is the nearest maintenance worker to the said printer because this will allow the printer to be fixed more effectively.
     With respect to claim 15, which further limits claim 14, the combination of Seishu’082 and Ichikawa’370 does not teach wherein the particular track is a track pointing away from the operation apparatus provided at the position less than the predetermined distance away from the position indicated by the positional information.  
     Shiimori’491 teaches wherein the particular track is a track pointing away from the operation apparatus provided at the position less than the predetermined distance away from the position indicated by the positional information [the printers are existed along the user’s moving path L1 is being searched (paragraph 70-74)].  
      Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Seishu’082 and Ichikawa’370 according to the teaching of Shiimori’491 to use the position of the maintenance workers and the position of a printer which is needed to be fixed to determine which maintenance worker is the nearest maintenance worker to the said printer because this will allow the printer to be fixed more effectively.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Seishu’082 (JP 2005-038082), Ichikawa’370 (US 2015/0156370) and further in view of Park’249 (US 2014/0098249).
     With respect to claim 20, which further limits claim 19, the combination of Seishu’082 and Ichikawa’370 does not teach wherein the second processor of the operation information regarding a positon transmits position information regarding a position at which the operation apparatus is provided and wherein the first processor of the information processing apparatus is programmed to obtain the positional information regarding the operation apparatus transmitted from the operation apparatus.
      Park’249 teaches wherein the second processor of the operation information regarding a positon transmits position information regarding a position at which the operation apparatus is provided (Fig.6, S600) and wherein the first processor of the information processing apparatus is programmed to obtain the positional information regarding the operation apparatus transmitted from the operation apparatus (Fig.6, step S600). 
      Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Seishu’082 and Ichikawa’370 according to the teaching of Park’249 to have an operation in the printer management server (Fig.1, item 100 in Seishu’082) to search the position information of both of the maintenance workers and the position information of the printers which are needed to be fixed and then use the position information of the maintenance workers and the position information of the printer which are needed to be fixed to determine which maintenance worker is the nearest maintenance worker to a .
Conclusion
     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
     A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may 
/HUO LONG CHEN/Primary Examiner, Art Unit 2674